Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 21 “A method of filling a self-watering planter apparatus : providing the self-watering planter apparatus of claim 16, during deposit of a volume of loose soil into the upper soil chamber, depositing a fraction of said volume of loose soil into the closed-bottom tubular portion of the sack through the open top end of the sack, whereupon said fraction of said volume of loose soil is then held within the lower water reservoir in suspended fashion inside the closed-bottom tubular portion of the sack.”

Reasons for Allowance
Claims 11-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to show or render obvious a self-watering planter apparatus comprising “a 
“a sack made of soil filtration fabric allowing water to pass therethrough and preventing passage of soil therethrough, said sack having an open top end that communicates with the upper soil chamber, is held in place at an elevation closer to the divider wall than to a floor of the lower water reservoir, and from which a closed-bottom tubular portion of the sack hangs downwardly into the water reservoir toward the floor thereof” along with the additional structures recited in claims 16 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643      

/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643